Citation Nr: 0102969	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-12 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from April 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the RO construed statements in the 
veteran's May 1999 substantive appeal as disagreement with 
the evaluation assigned for his service-connected hearing 
loss.  The RO issued the veteran and his representative a 
statement of the case in June 1999.  The veteran did not 
perfect his appeal of that issue by submitting a completed VA 
Form 9 or other correspondence acceptable as a substantive 
appeal.  Therefore, that issue is not currently before the 
Board.  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of PTSD include subjective complaints 
of irritability, depression, flashbacks, decreased memory, 
decreased concentration, hypervigilance, sleep disturbance 
with nightmares, dislike for crowds, and social isolation, as 
well as objective findings of nervousness, anxiety, labile 
and occasionally inappropriate affect, dissociative episodes, 
impaired memory, and poor concentration.  The veteran has 
difficulty dealing with people and stress at work.  

3.  There is no objective evidence of inadequate grooming or 
hygiene, thought disorder, speech abnormalities, cognitive 
impairment, hallucinations, delusions, impaired judgment or 
insight, violence, or suicide attempt.  The veteran has a 
good relationship with his wife of many years, and variously 
reports having good relationships with his son, other family 
members, and at least one friend.  He is involved with social 
activities with variable participation.  The veteran remains 
employed by the same company for many years.  

4.  Based on the evidence of record, application of either 
version of the rating criteria for tinnitus effective before 
or as of June 10, 1999 fails to support a disability rating 
greater than 10 percent for the veteran's service-connected 
tinnitus.

5.  The veteran is currently in receipt of the maximum 
schedular evaluation for tinnitus.  The evidence does not 
show that the tinnitus has required frequent hospitalizations 
or interfered with the veteran's employment.   


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2000).  

2.  Neither rating criteria for tinnitus effective before or 
as of June 10, 1999 is more favorable to the veteran based on 
the evidence of record.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).  

3.  The criteria for a disability rating greater than 10 
percent for tinnitus have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 
(2000); 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted a claim for service connection for 
disorders including PTSD and tinnitus in September 1998.  In 
connection with that claim, the RO obtained the veteran's VA 
outpatient medical records.  During his May 1998 initial 
visit, the veteran reported symptoms including extreme 
irritability, depression, regular flashbacks of Vietnam, and 
interrupted sleep but no nightmares that he remembered.  
Symptom triggers included crossing a river on a bridge and 
the sound of a helicopter.  He was not taking medication.  
The veteran had been married for 28 years but had many 
problems.  He described his wife as tolerant, patient, and 
supportive.  He had few friends.  The veteran was employed.  
He drank but it did not cause problems with his relationships 
or his job.  The veteran was referred for a PTSD evaluation.  

During the July 1998 initial intake interview, in addition to 
his other symptoms, the veteran reported having decreased 
memory, concentration problems, and hypervigilance.  He 
currently worked in a distribution center for a drug store.  
On examination, the veteran appeared nervous, had poor eye 
contact, and shifted in his seat.  He demonstrated memory 
problems.  The assessment was rule out PTSD.   

During an assessment performed in August 1998, the veteran's 
symptoms were largely unchanged, though he now reported 
having nightmares and night sweats.  His marital and 
employment status had not changed.  The veteran denied any 
history of suicide attempts, violence, or substance abuse.  
He lived with his wife and her sister and mother.  He was 
active in church and socialized with other church members.  A 
friend had involved the veteran in veterans organizations.  
His activities included church activities and gun clubs.  The 
practitioner indicated that the veteran was appropriately 
attired.  During the mental status examination, the veteran 
appeared nervous at times with fidgeting and had intermittent 
eye contact.  He demonstrated frequent long delays before 
answering questions with occasional delays during responses.  
He described his mood as irritable with difficulty paying 
attention.  He displayed anxious affect with periods of 
dissociative state.  He reported that his thought processes 
were frequently interrupted by intrusive memories, both when 
asleep and awake.  He had poor concentration due to intrusive 
memories.  He also demonstrated difficulty with abstraction.  
With the exception of the dissociative periods, the veteran 
was fully alert and oriented and his speech was normal in 
rate, rhythm, and tone.  He had a fair fund of knowledge and 
a normal range of intelligence.  Judgment and insight were 
fair.  The diagnosis was PTSD.  The practitioner assigned a 
Global Assessment of Functioning (GAF) score of 60.   

The veteran continued to attend outpatient sessions through 
October 1998.  During those times, he reported increased 
stress and PTSD related to financial matters.  There was no 
change in the symptoms reported.  He continued to decline 
medications.  Notes dated in September 1998 indicated that 
the veteran felt close only to his wife and other Vietnam 
veterans, despite his numerous club memberships.  In late 
September early October 1998, the veteran reported having 
fewer episodes of blankness and less stress.  He was not sure 
if the stress relief was due to therapy or changing 
departments at work.  Notes dated later in October 1998 
related that the veteran had experienced more work-related 
stress.  He indicated that he had good communication with his 
wife, but due to the living situation, they did not talk in 
the living areas of the house.  He did not talk to her about 
his therapy.   

In an October 1998 statement, the veteran reported a history 
of heavy drinking in service and after.  He performed 
perimeter checks three or more times during the night.  His 
other complaints included memory loss, trouble concentrating, 
bouts of depression, and distancing himself from friends and 
family.    

The veteran underwent a VA otology examination in November 
1998.  He related that he was exposed to considerable noise 
from gunfire in service.  At one time, some automatic rounds 
went off within two feet from his right ear, causing extreme 
pain and temporary total hearing loss.  He denied being 
exposed to significant noise vocationally or avocationally 
after service.  The veteran stated that he had tinnitus in 
both ears, particularly on the right, since service.  He 
rated the tinnitus as a 6 on a scale of 1 to 10 for loudness 
and aggravation.  Physical examination of the ears was 
normal.  During the audiology portion of the examination, the 
veteran reported having constant, severe tinnitus with a 
history of noise exposure with hearing protection.  The 
tinnitus began in 1967 due to acoustic trauma.  He described 
the disorder as bilateral and constant.  He rated the 
tinnitus as an 8 on a scale of 1 to 10 for severity and 
affect on daily life and loudness and pitch.  

The veteran underwent a VA social and industrial survey in 
November 1998.  The social worker reviewed the claims folder 
and interviewed the veteran for the report.  His marital, 
employment, and living situations were unchanged.  He had a 
grown son with whom he had a good relationship and regular 
contact.  The veteran reported having more than 15 jobs since 
his separation from service.  He was fired from two of the 
jobs because of his temper.  The veteran began drinking in 
service and continued heavily thereafter.  The drinking 
slowed in the early 1970s with the help of his wife.  He now 
had two to four beers per month.  The veteran collected guns 
and was a member of several gun clubs for which he attended 
annual meetings.  He was also involved in other gun clubs or 
veterans organizations but did not attend meetings regularly.  
He attended church weekly and watched television.  His wife 
did all the household chores.  

The social worker recorded complaints including trouble 
getting to sleep and staying asleep, getting up to check the 
doors, waking up sweaty and startled due to dreams he did not 
remember on a weekly basis, constant brief thoughts about 
Vietnam, dwelling thoughts about the war two or three times a 
month that were triggered by the sound of helicopters and 
murky waterways, jumpiness with unexpected loud noises, and a 
dislike for crowds.  Other complaints included depression 
symptoms with mood swings, self-isolation, periods of anger 
and difficulty with concentration, problems with short-term 
memory, occasional poor motivation, and irritability.  The 
veteran denied suicidal ideation.  He did not take 
psychiatric medication but was undergoing therapy at VA.  

Also during the interview, the veteran related that he had at 
least one close friend, another Vietnam veteran whom he saw 
at least twice a week.  His only other close relationships 
were with his wife and her relatives.  He did not actively 
socialize and spent most of his non-working hours at home.  
The veteran did contact his own family members, who lived 
across the country, by phone monthly.  The social worked 
indicated that the veteran was casually dressed, polite, and 
provided information willingly and with good eye contact.   

Finally, in November 1998, the veteran was afforded a VA 
psychiatric examination.  The examiner stated that he 
reviewed the veteran's claims folder and the social and 
industrial survey for the examination.  In addition to the 
information provided during the social and industrial survey, 
the veteran related that he blanked out several times a week 
after experiencing triggers (i.e., water, bridges).  He was 
concerned about keeping his job; he blew up and had 
confrontations with co-workers.  He had no more than two 
beers a week.  He also had suffered from problems with 
impotency for 30 years.  Additional psychiatric complaints 
included inability to express love toward his son, lost 
interest in pleasurable activities such as sex and fishing, 
and difficulty controlling his anger.  The veteran saw his 
friend and fellow Vietnam veteran approximately once a week.  
When not working, he worked on his small cattle farm and 
enjoyed his gun collection.  The veteran became tearful when 
he described his relatively distant relationship with his 
son.  

The examiner commented that the veteran was oriented, 
cooperative, casually dressed, and adequately groomed.  
Mental status examination revealed labile affect; the veteran 
occasionally became tearful and laughed inappropriately.  He 
appeared to dissociate briefly for up to 60 seconds.  These 
episodes occurred in conjunction with questions related to 
Vietnam experiences.  He had difficulty answering questions 
and needed to have a number of questions repeated.  There was 
no evidence of thought disorder, cognitive impairment, 
hallucinations, or delusions.  He reported a history of 
suicidal and homicidal ideation without plan.  The diagnosis 
was chronic and moderate PTSD.  The examiner assigned a GAF 
score of 55 with moderate symptoms of PTSD.  Psychosocial 
stressors consisted of occupational and social problems.  The 
examiner commented that the veteran suffered from significant 
social and industrial impairment due to PTSD.   

In a February 1999 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent 
disability rating.  The RO also awarded service connection 
for tinnitus and granted a 10 percent disability rating.  The 
veteran timely appealed that decision. 

In his May 1999 substantive appeal, the veteran stated that 
he continued to have anxiety when he crossed water and 
bridges, long- and short-term memory problems, and 
depression.  He explained that he hated his current job but 
it was familiar, he was left alone to work, and it brought 
income.  The veteran indicated that he had difficulty 
adapting to stressful situations at work or his clubs.  He 
had confrontations with co-workers and did not attend his 
club meetings.  The veteran added that he was unable to be 
around large groups of people and had to travel the same 
route to work every day.  He kept all the doors at home 
locked and never sat with his back to a door in public.  He 
kept different types of guns for his protection; he did not 
hunt.  The veteran credited his wife for the duration of 
their marriage.  He was still getting VA counseling, though 
he refused to go to group sessions.    

The RO secured additional VA outpatient records dated from 
October 1998 to April 1999.  Notes dated in October 1998 
indicated that the veteran exhibited anxious affect and 
frequent episodes of blankness when a question required more 
than a simple answer.  He reported a recent increase in these 
symptoms.  He was pleased with the relationship with his 
wife, though curious about his lack of desire for sex.  
During a November 1998 session, the veteran stated that he 
had flashbacks three to four times a day when around people.  
He had been involved in many verbal altercations at work 
despite trying to isolate himself.  He continued to have 
continued poor sleep, blank episodes, and difficulty with 
concentration and memory.  Notes dated later in November 
suggested that the veteran's difficulties appeared related to 
the end of his therapy with this particular provider.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
1.  PTSD

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  Under the 
general rating formula for mental disorders, a 30 percent 
disability rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.    

In this case, rhe veteran's subjective complaints include 
irritability, depression, flashbacks, decreased memory, 
decreased concentration, hypervigilance, sleep disturbance 
with nightmares, dislike for crowds, and social isolation.  
Objective manifestations consist of indicia of nervousness, 
anxiety, labile and occasionally inappropriate affect, 
dissociative episodes, impaired memory, and poor 
concentration.  The veteran reports having difficulty with 
stress at work and dealing with co-workers due to his 
symptoms.  The Board finds that the overall disability 
picture from PTSD more nearly approximates the criteria for a 
50 percent disability evaluation.  38 C.F.R. § 4.7.    

However, the Board also finds that disability from PTSD does 
not more closely resemble the criteria for a 70 percent 
rating. Id.  Specifically, the medical evidence is negative 
for findings of inadequate grooming or hygiene, thought 
disorder, speech abnormalities, cognitive impairment, 
hallucinations, delusions, impaired judgment or insight, 
violence, or suicide attempt.  The veteran has a good 
relationship with his wife of many years.  He variously 
reports having good relationships with his son, other family 
members, and at least one friend.  In addition, he is 
involved with church and other activities, though he reported 
variable participation.  Finally, despite difficulties, the 
veteran remains employed by the same company for many years.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Again, the Board emphasizes that, despite a 
prior history of employment changes and continued 
difficulties with co-workers, the veteran has been 
continuously employed by the same employer for many years.  

In summary, the Board finds that the evidence supports a 50 
percent disability rating for PTSD.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.130, Code 9411. 


2.  Tinnitus

The veteran's tinnitus is rated as 10 percent disabling under 
Code 6260.  38 C.F.R. § 4.87.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for diseases of the ear, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.  

The Board notes that the RO has not addressed the amended 
criteria.  Before the Board may apply rating criteria not 
considered by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and if not, whether the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating schedule, a 10 
percent rating is assigned for tinnitus when it is persistent 
and a symptom of head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87, Code 6260 (in effect prior to June 10, 
1999).  Under the amended criteria, a 10 percent evaluation 
is granted for recurrent tinnitus.  38 C.F.R. § 4.87, Code 
6260 (2000).  

Given the nature of the changes to the evaluative criteria 
and the evidence of record, the Board finds that 
consideration of the amended criteria will not prejudice the 
veteran.  Bernard, 4 Vet. App. at 392-94.  In addition, the 
Board finds that, considering the evidence of record, the 
amended version of the criteria is not more favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.  Specifically, both 
versions of the criteria establish a 10 percent rating as the 
maximum schedular rating allowed.  

Therefore, the only basis for an increased evaluation would 
be extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds no reason for 
referral to the Compensation and Pension Service for such 
consideration.  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated for his tinnitus by the regular 
rating schedule.  Sanchez-Benitez, 13 Vet. App. at 287; 
VAOPGCPREC 6-96.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for tinnitus.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.87, Code 
6260 (2000); 38 C.F.R. § 4.87, Code 6260 (1998). 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent disability rating for PTSD is 
granted.   

A disability rating greater than 10 percent for tinnitus is 
denied.   



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

